Metcalf, J.
The indictment alleged the time of keeping and maintaining the nuisance with sufficient certainty, and in a form which warranted the admission of evidence of such keeping during all the time from the 1st of April 1858 to the day when the indictment was found, as shown by the certificate of the clerk indorsed thereon. Commonwealth v. Wood, 4 Gray, 11. The omission of the words “ then and there ” in the clause describing the uses of the tenement so kept, is .of no importance. Commonwealth v. Barker, 12 Cush. 186. Commonwealth v. Bugbee, 4 Gray, 206. Commonwealth v. Sullivan, 6 Gray, 477.

Exceptions overruled.